Citation Nr: 1630730	
Decision Date: 08/02/16    Archive Date: 08/11/16

DOCKET NO.  13-34 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for ischemic heart disease (IHD), to include as due to herbicide exposure.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1968 to December 1972.

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) located in St. Petersburg, Florida.  

The Board previously remanded this matter for development in April 2014 and May 2015.

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.


REMAND

The Board finds that additional development is necessary for the claim of service connection for IHD.

Pursuant to the April 2014 and May 2015 remands, the Veteran was afforded a VA examination in January 2016.  Unfortunately, the opinion provided is not adequate for appellate review.  Specifically, while the examiner opined that it was less likely than not that the Veteran's then-existing heart conditions were related to service, no rationale for the opinion was provided.  Additionally, despite the fact that in the May 2015 remand the Board acknowledged the Veteran's in-service presence in Vietnam, the examiner stated she found "no evidence of exposure to herbicide[s] or [presence] in Viet[n]am."  Thus, the Board finds that a new examination and opinion are warranted.

Additionally, the Board notes that the January 2016 examination report indicates that the Veteran experienced a cardiac incident during the examination and was subsequently admitted to the hospital for additional evaluation.  While it does appear that the examiner pasted portions of treatment records from the hospitalization into the examination report, the complete hospitalization records and any additional diagnoses they might reveal have not been associated with the record.  Moreover, there is no indication that the RO attempted to obtain updated VA treatment records as was requested in the May 2015 remand instructions.  In this regard the 2016 examiner only referenced treatment records from 2013 and there were no updated records associated with the file after the May 2015 remand.  Notably, the available 2013 records indicate that the Veteran would receive follow-up cardiac treatment through VA.  

Finally, the Board acknowledges that the Veteran stated in July 2015 that he had no additional medical records to submit in support of his claim.  Subsequently, during the January 2016 VA examination, the Veteran reported being hospitalized in Belize for cardiac symptoms.  As remand is otherwise required, the Veteran should be provided another opportunity to submit updated medical records that could support his claim for service connection.  In this regard the Veteran is advised that as exposure to herbicides has been presumed by VA, the submission of medical records documenting a diagnosis of IHD would be relevant to the claim.  

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide completed release forms with the names and addresses of medical care providers who have treated him for his heart disorder, to include any hospitals that treated him in Belize and any treatment he has received for his heart since 2013.  After securing the necessary release, the RO should request any relevant records identified.  If any requested records are not available, the Veteran should be notified of such.  

2.  Obtain and associate with the claims folder any relevant VA treatment records to include records related to the Veteran's January 2016 hospitalization.  If no records other than the January 2016 hospitalization records exist, the file should be annotated to reflect that.

3.  Thereafter, schedule the Veteran for a new VA examination to address the claim of service connection for a heart disorder.  The examiner must review the entire claims file.

The examiner is to diagnose any current heart disorder that the Veteran has had during the pendency of the appeal, even if such disorder is now resolved.  This should specifically include whether the Veteran has a heart disorder that can be characterized as IHD.

For each identified heart disorder, the examiner is to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during, or is otherwise related to the Veteran's service, to include his presumed exposure to herbicides therein.  

The examination report must include a complete rationale for all opinions expressed.  In this regard, while the examiner is free to cite to studies by the National Institute of Health or any medical treatises in rendering the opinion, the examiner's rationale cannot rely solely on the fact that VA has not included heart disorders other than IHD in the list of presumptive conditions.  In other words, the Board needs an opinion as to the likelihood that this Veteran's non-IHD heart disorders, without regard to the conditions VA recognizes as being due to Agent Orange, are  nevertheless at least as likely as not related to his exposure to Agent Orange in Vietnam.

4.  After the development requested above has been completed to the extent possible, readjudicate the appeal.  If the benefit sought on appeal remains denied, the appellant and his representative, if any, should be furnished a supplemental statement of the case and given the opportunity to respond thereto before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

